EXHIBIT 10.11

 

Agreement dated October 19, 1999, between

Horizon Bank, N.A., and James D. Neff

 

AGREEMENT

 

THIS AGREEMENT (“Agreement”), dated as of October 18, 1999, is entered into
between Horizon Bank, N.A. (“Bank”), a national banking association organized
under the laws of the United States of America, and James D. Neff (hereinafter
referred to as “Employee”), an Indiana resident.

 

WITNESSETH:

 

WHEREAS, Bank is a subsidiary of Horizon Bancorp (“Holding Company”), a
corporation formed under the laws of the State of Indiana;

 

WHEREAS, Employee is employed by the Bank to serve as its Senior Vice
President-Mortgage Warehousing Division;

 

WHEREAS, because of Employee’s experience and familiarity with general banking
affairs, the Bank wishes to assure that, in the event of a change of control of
the Holding Company, the Bank will continue to have Employee available to
perform duties substantially similar to those currently being performed by
Employee and to continue to contribute to the Bank’s growth and success; and

 

WHEREAS, Employee is willing to commit to continue in the performance of such
services for the Bank upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Employment.

 

A. The Bank hereby agrees that, effective upon a Change of Control of the
Holding Company and provided that Employee is still serving as Senior Vice
President of the Bank at that time, the Bank will continue to employ Employee as
Senior Vice President to perform the duties described herein, and Employee
hereby accepts such employment on the terms and conditions stated herein. It is
understood that, prior to such Change of Control, this Agreement shall confer no
rights of employment or other benefits (or obligations) whatsoever upon
Employee, and that Employee shall remain subject to termination at will unless
otherwise agreed to in writing by the Bank and the Employee.

 

B. For purposes of this Agreement, “Change of Control” shall mean a Change of
Control of the Holding Company of a nature which would be required to be
reported in response to Item 5(f) of Schedule 14A promulgated under the
Securities Exchange Act of 1934, as amended, or any merger, tender offer,
consolidation or sale of substantially all of the assets of Holding Company, or
related series of such events, as a result of which: (i) the majority
shareholders of Holding Company immediately prior to such event hold less than
fifty-percent (50%) of the outstanding voting securities of Holding Company or
its survivor or successor immediately after such event; or (ii) persons holding
less than twenty-percent (20%) of such securities before such event own more
than fifty-percent (50%) of such securities after such event; or (iii) persons
constituting a majority of the Board of Directors of the Holding Company (the
“Holding Company Board’) were not directors of the Holding Company for at least
twenty-four (24) months preceding the event.

 

2. Term of Employment. Subject to the provisions for termination set forth
herein, the term of Employees employment hereunder shall commence on the date a
Change of Control occurs and shall extend until two (2) years after the date of
such Change of Control (such term, including any extension thereof shall herein
be referred to as the “Term”). Notwithstanding the foregoing, this Agreement
shall automatically terminate (and the Term shall thereupon end) without notice
when Employee attains sixty-five (65) years of age.



--------------------------------------------------------------------------------

3. Duties of Employee. During the Term, Employee shall be the Senior Vice
President of the Bank and shall perform such duties and responsibilities for the
Bank as may be assigned by the Bank and which are not unreasonably inconsistent
with the duties currently being performed by Employee; provided, however, that
such duties shall be performed in or from the principal executive offices of
Bank, currently located in Michigan City, Indiana. Employee shall not be
required to be absent from the location of the principal executive offices of
Bank on travel status or otherwise more than thirty (30) days in any calendar
year. Bank shall not, without the written consent of Employee, relocate or
transfer Employee to a location more than fifty (50) miles from his principal
residence. During the Term, Employee shall devote substantially all business
time, attention and energy, and reasonable best efforts, to the interests and
business of the Bank and to the performance of the Employee’s duties and
responsibilities on behalf of the Bank. Employee may use his discretion in
fixing the hours and schedule of work consistent with the proper discharge of
the Employee’s duties. Employee, subject to the direction and control of the
Banks Board of Directors (“Bank Board”) and Chief Executive Officer, shall have
all power and authority commensurate with the Employee’s status and necessary to
perform the Employee’s duties hereunder. So long as Employee is employed by Bank
pursuant to this Agreement, Employee shall be entitled to office space and
working conditions consistent with the position as Senior Vice President. The
Bank shall provide Employee with such assistance and working accommodations as
are suitable to the character of the position with the Bank and as are adequate
for the performance of the Employee’s duties.

 

4. Compensation. Employee’s basic annual salary as Senior Vice President (“Base
Salary”) shall be the Employee’s basic annual salary at the time of the Change
of Control. Such Base Salary shall be payable in accordance with the Ban’s
standard payroll practices. The rate of Employee’s Base Salary shall be reviewed
by the Bank Board not less often than annually and may be increased, but not
decreased, from time to time in such amounts as the Board in its discretion may
determine. Any and all increases in Employee’s salary pursuant to this Section
shall cause the level of Base Salary to be increased by the amount of each such
increase for purposes of this Agreement. The increased level of Base Salary as
provided in this Section shall become the level of Base Salary for the remainder
of the Term until there is a further increase in Base Salary as provided herein.
Such salary payments shall be subject to the withholding of applicable income
and employment taxes and other appropriate and customary amounts.

 

5. Vacation. During the Term, Employee shall be entitled to the number of weeks
per calendar year of paid vacation in effect for the Employee upon the Change in
Control as increased in accordance with the Banks vacation policy then in effect
or as changed from time to time, but provided that such vacation may not be
decreased below that amount in effect on the date of the Change in Control. Such
vacation shall be utilized at such times when the Employee’s absence will not
materially impair Banks normal business functions. Employee shall not be
entitled to any additional compensation for any unused and lapsed vacation time.
In addition to the vacation described above, Employee also shall be entitled to
all paid holidays customarily given by Bank to its officers.

 

6. Other Benefits. The following shall apply with respect to Employee’s coverage
by and participation under employee benefit plans and programs sponsored or
otherwise made available by the Bank.

 

A. During the Term, Employee shall be entitled to participate in or receive
benefits under (i) any life, health, hospitalization, medical, dental,
disability or other insurance policy or plan, (ii) pension, retirement or
employee stock ownership plan, (iii) bonus or profit-sharing plan or program,
(iv) deferred compensation plan or arrangement, and (v) any other employee
benefit plan, program or arrangement,

 

2



--------------------------------------------------------------------------------

made available by Bank on the date of this Agreement and from time to time in
the future to Bank’s directors, officers and employees on a basis consistent
with the terms, conditions and overall administration of the foregoing plans,
programs or arrangements and with respect to which Employee is otherwise
eligible to participate or receive benefits.

 

B. During the Term, Employee shall be entitled to receive such other benefits or
participate in such other activities as the Employee participated in or was
entitled to receive on the date of the Change in Control, including but not
limited to bonus or incentive plans, use of company cars, or payment of
membership fees to clubs and organizations, but this provision does not grant
the Employee any greater benefits than the Employee had in effect on the date of
the Change in Control.

 

7. Expenses. The Bank shall pay or reimburse Employee for all reasonable
expenses actually incurred or paid by the Employee in the performance of
services rendered by the Employee pursuant to this Agreement. Such expenses
shall be supported by the documentary evidence required to substantiate them as
income tax deductions for the Bank. Employee shall attend, at the Employees
discretion, those professional meetings, conventions and/or similar functions
that Employee and Bank mutually deem appropriate and useful for the purposes of
keeping abreast of current developments in the industry and/or promoting the
interests of Bank.

 

8. Termination. Subject to the respective continuing obligations of the parties,
including but not limited to those set forth in Section 10 below, Employee’s
employment by Bank may be terminated prior to the expiration of the Term as
follows:

 

A. Bank Board or Chief Executive Officer, upon written notice to Employee, may
terminate Employees employment with Bank immediately for cause. For purposes of
this subsection 8(A), “cause” shall be defined as (i) personal dishonesty, (ii)
incompetence, (iii) willful misconduct, (iv) willful violation of any law, rule,
or regulation (other than traffic violations or smaller offenses) or final
cease-and-desist order, or (v) any material breach of any term, condition or
covenant of this Agreement.

 

B. Bank Board or Chief Executive Officer may terminate Employee’s employment
with Bank without cause at any time; provided, however, that the “date of
termination” for purpose of determining benefits payable to Employee under
Section 6 hereof shall be the date which is thirty (30) days after Employee
receives written notice of such termination.

 

C. Employee, by written notice to Bank, may terminate his employment with Bank
immediately for cause. For purposes of this subsection 8(C), “cause” shall be
defined as: (i) any action by Bank Board or the Chief Executive Officer to
remove the Employee as Senior Vice President of Bank, except where Bank Board or
the Chief Executive Officer properly acts to remove Employee from such office
for “cause” as defined in subsection 8(A) hereof; (ii) any action by Bank Board
or the Chief Executive Officer to materially eliminate, limit, increase, or
modify Employee’s duties and/or authority as Senior Vice President of Bank
(including authority, subject to corporate controls no more restrictive than
those in effect on the date hereof, to hire and discharge employees who are not
bona fide officers of Employer); (iii) any failure of Bank or Holding Company to
obtain the assumption of the obligation to perform this Agreement by any
successor as contemplated in Section 19 hereof; or (iv) any intentional breach
by Bank of a term, condition or covenant of this Agreement.

 

D. Employee, upon thirty (30) written notice to Bank, may terminate his
employment with Bank without cause.

 

E. Employee’s employment with Bank shall terminate in the event of Employee’s
death or disability. For purposes hereof, “disability” shall be defined as
Employee’s inability by reason of illness or other physical or mental incapacity
to perform the duties required by the Employee’s employment for

 

3



--------------------------------------------------------------------------------

any consecutive one hundred eighty (180) day period. Notice of any termination
by Bank because of Employee’s “disability” shall be given to Employee prior to
the full resumption by him of the performance of such duties.

 

9. Compensation Upon Termination. In the event of termination of Employee’s
employment with Bank pursuant to Section 8 hereof, compensation shall continue
to be paid by Bank to Employee as follows:

 

A. In the event of termination pursuant to subsection 8(A), 8(B), 8(C) or 8(D),
compensation provided for herein (including Base Salary) shall continue to be
paid, and Employee shall continue to participate in the employment benefit,
retirement and compensation plans and other perquisites as provided in Section 6
hereof, through the date of termination specified in the notice of termination.
Any benefits payable under insurance, health, retirement and bonus plans as a
result of Employee’s participation in such plans through such date shall be paid
when due under those plans. The date of termination specified in any notice of
termination pursuant to subsection 8(A) shall be no later than the last business
day of the month in which said notice is provided to Employee.

 

B. In the event of termination pursuant to subsection 8(E), compensation
provided for herein (including Base Salary) shall continue to be paid, and
Employee shall continue to participate in the employment benefit, retirement,
and compensation plans and other perquisites as provided in Section 6 hereof,
(i) in the event of Employee’s death, through the date of death, or (ii) in the
event of Employee’s disability, through the date of proper notice of disability
as required by subsection 8(E). Any benefits payable under insurance, health,
retirement and bonus plans as a result of Employee’s participation in such plans
through such date shall be paid when due under those plans.

 

10. Nonsolicitation Covenants of Employee. In order to induce Bank to enter into
this Agreement, Employee hereby agrees as follows:

 

C. During the Term and for a period of two (2) years after termination of such
employment for any reason Employee shall not divulge or furnish any trade
secrets (as defined in IND. CODE § 24-2-3-2) of Bank or any confidential
information acquired by him while employed by Bank concerning the policies,
plans, procedures or customers of Bank to any person, firm or corporation, other
than Bank or upon its written request, or use any such trade secret or
confidential information directly or indirectly for Employee’s own benefit or
for the benefit of any person, firm or corporation other than Bank, since such
trade secrets and confidential information are confidential and shall at all
times remain the property of Bank.

 

D. During the Term and for a period of two (2) years after termination of
Employee’s employment by Bank for reasons other than those set forth in
subsections 8(B) or 8(C) of this Agreement, Employee shall not directly or
indirectly provide banking or bank-related services to or solicit the banking or
bank-related business of any person, firm, company or other business entity that
is doing business with the Bank, or assist any actual or potential competitor of
Bank to provide banking or bank-related services to or solicit banking or
bank-related business from any such person, firm, company, or business entity,
in any such place.

 

E. If Employee’s employment by Bank is terminated for any reason, Employee will
turn over immediately thereafter to Bank all business correspondence, letters,
papers, reports, customers lists, financial statements, credit reports or other
confidential information or documents of Bank or its affiliates in the
possession or control of Employee, all of which writings are and will continue
to be the sole and exclusive property of Bank or its affiliates.

 

4



--------------------------------------------------------------------------------

F. If Employee is terminated by Bank during the Term for reasons set forth in
subsection 8(B) of this Agreement, Employee shall have no obligations to Bank
with respect to nonsolicitation under Section 10(B), but shall continue with
respect to confidential information, trade secrets and return of property under
Section 10(A) and 10(C).

 

11. Notice of Termination. Any termination of Employee’s employment with Bank as
contemplated by Section 8 hereof; except in the circumstances of Employee’s
death, shall be communicated by written “Notice of Termination” by the
terminating party to the other party hereto. Any Notice of Termination pursuant
to subsections 8(A), 8(C), or 8(E) shall indicate the specific provisions of
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for such termination.

 

12. Employee Discipline.

 

A. If Employee is suspended and/or temporarily prohibited from participating in
the conduct of Bank’s or any affiliates’ affairs by a notice from the
Comptroller of the Currency or other applicable regulatory body having
jurisdiction, Bank’s obligations under this Agreement shall be suspended as of
the date of service of such notice, unless stayed by appropriate proceedings. If
the charges in the notice are dismissed, Bank shall (i) pay Employee all or part
of the compensation withheld while its obligations under this Agreement were
suspended and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.

 

B. If Employee is removed and/or permanently prohibited from participating in
the conduct of Bank’s or any affiliates’ affairs by an order issued from the
Comptroller of the Currency or other applicable regulatory body having
jurisdiction, all obligations of Bank under this Agreement shall terminate as of
the effective date of the Order, although the vested rights of the parties to
the Agreement shall not be affected.

 

13. Tax Payments. Anything in this Agreement to the contrary notwithstanding, in
the event Bank’s independent public accountants determine that any payment by
Bank to or for the benefit of Employee, whether paid or payable pursuant to the
terms of this Agreement, would be non-deductible by Bank for federal income tax
purposes because of Section 280G of the Internal Revenue Code, the amount
payable to or for the benefit of Employee pursuant to the Agreement shall be
reduced (but not below zero) to the Reduced Amount. For purposes of this Section
13, the “Reduced Amount” shall be the amount which maximizes the amount payable
without causing the payment to be non-deductible by Bank because of Section 280G
of the Internal Revenue Code.

 

14. Successors and Assigns. This Agreement is binding upon and shall be for the
benefit of the successors and assigns of the Bank, including any corporation or
any other form of business organization with which the Bank may merge or
consolidate, or to which it may transfer substantially all of its assets. This
Agreement may not be assigned by the Bank without the prior written consent of
Employee, which consent shall not be unreasonably withheld. The Agreement will
also be binding upon, enforceable against, and inure to the benefit of the
Employee and the Employee’s heirs and representatives, and nothing herein is
intended to confer any right, remedy or benefit upon any other person. Employee
shall not assign his interest in this Agreement or any part thereof.

 

15. Consent of the Bank. Any act, request, approval, consent or opinion of the
Bank under this Agreement, must be in writing and may be authorized, given or
expressed only by resolution of the Bank Board, or by such other person as the
Bank Board may designate.

 

5



--------------------------------------------------------------------------------

16. Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

(A)    If to Employee:    James D. Neff           134 Country Club Drive       
   La Porte, Indiana 46350 (B)    If to Bank:    Horizon Bank, N. A.          
515 Franklin Square           Michigan City, Indiana 46360

 

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana applicable to contracts made
and to be performed therein.

 

18. Enforcement Expenses. If a dispute arises regarding the termination of
Employee pursuant to Section 8 above or as to the interpretation or enforcement
of this Agreement and Employee obtains a final judgment in the Employee’s favor
in a court of competent jurisdiction or the Employee’s claim is settled by Bank
prior to the rendering of a judgment by such a court, all reasonable legal fees
and expenses incurred by Employee in contesting or disputing any such
termination or seeking to obtain or enforce any right or benefit provided for in
this Agreement or otherwise pursuing his claims shall be paid by Bank (except as
otherwise decided in any settlement between the parties) to the extent permitted
by law.

 

19. Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to its subject matter, merges and supersedes all
prior and contemporaneous understandings with respect to its subject matter, and
may not be waived or modified, in whole or in part, except by a writing signed
by each of the parties hereto. No waiver of any provision of this Agreement in
any instance shall be deemed to be a waiver of the same or any other provision
in any other instance.

 

20. Construction. Headings contained in this Agreement are for convenience of
reference only and shall not be used in the interpretation of this Agreement.
References herein to Sections are to the sections of this Agreement.

 

21. Successor to Bank. The Bank shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Bank, by agreement in
form and substance satisfactory to Employee, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the Bank
would be required to perform it if no such succession had taken place. Failure
of the Bank to obtain such agreement prior to the effectiveness of any such
succession shall be a material intentional breach of this Agreement and shall
entitle Employee to terminate employment with Bank pursuant to subsection 8(C)
hereof As used in this Agreement, “Bank” shall mean the Bank as hereinbefore
defined and any successor to its business and/or assets.

 

6



--------------------------------------------------------------------------------

22. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited or such
payment reduced, but only to the extent necessary to render such provision and
this Agreement enforceable.

 

23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Bank: Horizon Bank, N.A.

By:

 

/s/ Craig M. Dwight

--------------------------------------------------------------------------------

Printed:

 

Craig M. Dwight

Title:

 

President

Employee:

By:

 

/s/ James D. Neff

--------------------------------------------------------------------------------

Printed:

 

James D. Neff

134 Country Club Drive

La Porte, Indiana 46350

 

7